Appellant states in his brief that "this case and No. 7002 (Stair v. M. U. Smith et al., 299 S.W. 660, which was this day affirmed by this court) * * * are substantially identical in all respects." The two were heard together by the board of equalization, and by agreement of the parties tried together in the trial court; that is, all pertinent evidence offered in the former case was considered as offered in this case. In this case appellant assessed his property at a valuation of $23,000, and the board after the hearing, raised the assessment to $70,000, and from a judgment denying appellant's prayer for an order enjoining appellees from enforcing and collecting taxes on that valuation this appeal is perfected. With the exception of the proposition in reference to the alleged demurrer to the evidence presented in No. 7002, which is not involved in this case, the two appeals present identical propositions; that is, it is contended here that the board raised the assessment without having any legal evidence, and that it acted arbitrarily in the matter, and, further, that the one-eighth oil royalty was not taxable as a part of the realty. We find that the evidence sufficiently supports the action of the board in raising the assessment, and that the trial court correctly denied the injunctive relief sought herein, and base our decision upon the reasoning and authorities cited in our opinion in cause No. 7002, Stair v. Smith, supra.
The judgment is affirmed.
  Affirmed. *Page 664